Case 2:20-cv-10949-LVP-PTM ECF No. 166-5, PageID.3941 Filed 12/11/20 Page 1 of 4




                               EXHIBIT D
Case 2:20-cv-10949-LVP-PTM ECF No. 166-5, PageID.3942 Filed 12/11/20 Page 2 of 4




                       UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DISTRICT

 JAMAAL CAMERON; RICHARD
 BRIGGS; RAJ LEE; MICHAEL
 CAMERON; MATTHEW
 SAUNDERS, individually and on
 behalf of all others similarly situated,
                                                     Case 2:20-cv-10949-LVP-MJH
         Plaintiffs,

 v.

 MICHAEL BOUCHARD, in his
 official capacity as Sheriff of Oakland
 County; OAKLAND COUNTY, MICHIGAN,

         Defendants.


                  AFFIDAVIT OF LIEUTENANT THOMAS VIDA

         Lieutenant Thomas Vida, being first duly sworn, deposes and states:


         1.     That this Affidavit is made of my own personal knowledge and that if

      I am sworn to testify, I can give competent testimony of my own personal

      knowledge in support of each paragraph of this Affidavit regarding conditions at

      the main jail.

         2.     That I have been employed by the Oakland County Sheriff’s Office

      (“OCSO”) since November 1999. At all times relevant to the instant action, I




                                            1
Case 2:20-cv-10949-LVP-PTM ECF No. 166-5, PageID.3943 Filed 12/11/20 Page 3 of 4




    have worked as a Lieutenant assigned to Corrective Services since November

    2015.

       3.    Cleaning Supplies are distributed three times a day and upon request.

    The supplies consist of the following:

             a. Swifter Pads
             b. Toilet Brushes
             c. Shower Brushes (not provided to single cells. An inmate worker
                cleans the shower).
             d. Two sponges per 10-man cell and 1 sponge per single cell rock are
                issued and allowed to be kept in the cell. Upon request, they will
                be replaced.
             e. Spray bottles with disinfectant- HALT. These are left in the cells.
             f. Halt kills COVID 19 and is designed to be applied by spray or
                mop.
             g. Halt is not to be wiped. It is to air dry pursuant to the manufacture
                label.
             h. Garbage cans are provided for each 10-man cell and are emptied
                3x a day. They are kept outside of the cell.
             i. Grocery bags are provided as garbage bags for the single cells.
                They are placed outside of the cells for common use (3-4) where
                they are emptied 3x a day.
       4.    Hygiene items are distributed as follows:

             a. Toilet paper is distributed 2x a week and, also upon request.
             b. In the Annex and the ENEX we have supplies tables that have
                toiletry supplies (toothbrushes, toothpaste, toilet paper and soap)
                that are accessible and will certainly be given upon request.
             c. Soap is distributed three times a week and upon request.

       5.    Mask protocols are as follows:

             a. Inmates are provided a mask upon intake.
             b. The mask is a cloth mask that can be laundered.
             c. Masks will be replaced when requested.

                                             2
Case 2:20-cv-10949-LVP-PTM ECF No. 166-5, PageID.3944 Filed 12/11/20 Page 4 of 4




             d. Any inmate that goes into symptomatic or COVID positive
                housing is provided with a new mask upon being released.


       6.    Quarantine Process is as follows:

             a. All new intakes are quarantined for 10 days.
             b. They are all COVID tested and they must be negative before they
                are assigned to general population.
             c. If they turn positive, then they are assigned to a COVID positive
                housing unit for 14 days.

    I declare under penalty of perjury, under 28 U.S.C. § 1746, that the foregoing is
    true and correct.

                                       Further, Affiant sayeth not.


 Dated: December 10, 2020               /s/Lieutenant Thomas Vida
                                       LIEUTENANT THOMAS VIDA
                                       *consent for signing given telephonically

 Due to the COVID-19 crisis, it was not possible to obtain a written signature on the
 above Affidavit. I am an attorney admitted to the Eastern District of Michigan. On
 December 10, 2020, I personally spoke with Lt. Thomas Vida and read this Affidavit
 to him. Lt. Thomas Vida told me that the information in the above Affidavit is true
 and gave me verbal consent to sign on his behalf.

       I declare under penalty of perjury, under 28 U.S.C. § 1746, that the
       foregoing is true and correct.

                                 /s/Steven M. Potter (P33344)
                                 Steven M. Potter (P33344)
                                 Attorney for Defendants




                                          3
